DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
2.         This action is in response to a RCE filed on 12/20/2019 and the IDS filed on 5/24/2021.
3.         Claims 1-81 are pending. Claims 62-70 and 72-74 are under examination.  Applicant has   cancelled claims 1-61, 71, amended claims 62, 72, 74 and withdrawn non-elected claims 75-81. 

Continued Examination Under 37 CFR 1.114
4.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2019 has been entered.

EXAMINER'S AMENDMENT
5.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jan-Philip Meyer (Reg. No.: 77,025) on July 22, 2021. Mr. Meyer has authorized examiner to amend abstract, amend specification, amend Claims 62-67, 70, 74, cancel claim 73 and cancel non-elected withdrawn claims 75-80 as per the discussion during the telephone interview as set forth below:


(1)  In Claim 62,
line 2, amend “an S1 solvent” to “a S1 solvent”.
line 6, amend “lime” to “a lime”.
line 7, delete “and solids comprising lime”.
line 9, amend “at least a portion of the solids” to “the lime”.
lines 11-12, delete “, and wherein the solids comprise lime and at least a portion of the contaminant load”.

(2)  In Claim 63,
line 2, amend “acid-catalyzed” to “an acid-catalyzed”.

(3)  In Claim 64,
line 3, amend “an extractant comprising S1 solvent” to “the extractant with the reduced contaminant load comprising the S1 solvent”.

(4)  In Claim 65, 
line 1, amend “the contacting” to “contacting the lime in step (b)”.

(5)  In Claim 66, 
line 1, amend “separating” to “separating in step (c)”.

(6)  In Claim 67, 
line 2, delete “and” before “an aldehyde”.
line 3, amend “or” to “and”.

(7)  In Claim 70, 
line 1, amend “S1 solvent” to “alcohol”.

(8)  Cancel claim 73.
 
(9)  In Claim 74, 
line 1, amend “the pH” to “a pH”.
line 2, amend “carrying” to “with”.

(10) Cancel Claims 75-81.

Amendment to Abstract:

line 1, amend “an S1 solvent” to “a S1 solvent”.
line 3, after “solids.”, insert “Optionally, the method includes washing the lime treated extract with water. Optionally, a pH of the lime treated extract is at least 6.5.”.

Amendment to the Specification:
amend “an S1 solvent” to “a S1 solvent” in the following paragraphs and line numbers as set forth below:
line 1 of paragraph 0021, line 2 of paragraph 0029, line 1 of paragraph 0031, line 2 of paragraph 0032, line 2 of paragraph 0036, line 1 of paragraph 0046, lines 2, 4 of paragraph 0062, line 2 of paragraph 0080, line 3 of paragraph 0099, line 3 of paragraph 0132, line 3 of paragraph 0155, line 3 of paragraph 0166, line 2 of paragraph 0185.
Paragraph 0196-line 3, amend “an S1-extractant” to “a S1-extractant”.
Paragraph 0185-line 2, amend “an S2 solvent” to “a S2 solvent”. 

                                                        Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the RCE filed on 12/20/2019 are found persuasive in regards to cited references.

The present claims are allowable over the closest prior art, Retsina (WO2007/146245).

Retsina discloses a method comprising:
(a) providing an extract comprising a S1 solvent (i.e., aliphatic alcohol such as ethanol, page 8) and a contaminant load comprising a mineral acid, an organic acid (i.e., sulfuric acid considered as mineral acid on pages 7-8, organic acids on page 11);
(b) contacting a lime with the extract (i.e., aliphatic alcohol-reads on limitation of S1 solvent, page 11 and i.e., organic acids and sulfuric acid-reads on limitation of contaminant load, page 11) to form a lime treated portion (i.e., resulting hydrated lime byproduct for lignin separation, page 11).

However, Retsina does not disclose or suggest a method comprising:
(a) providing an extract from an industrial process;  
(c) reducing the contaminant load by separating the lime from the lime treated portion to form an extractant with a reduced contaminant load, wherein the extractant with the reduced contaminant load comprises the S1 solvent; and 
(d) re-using the extractant with the reduced contaminant load in the industrial process.



Further, the 35 U.S.C. 112, 2nd paragraph rejection has been withdrawn based on the amendment.

In light of the above, the present claims 62-70, 72 and 74 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571) 270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        07/23/2021